DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 12/17/21. New claims 6-11 have been added. Thus, claims 1-11 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 6 is unclear, as it seems applicant is attempting to claim a method dependent on an apparatus claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomaki (2017/0196759) in view of Khen (2008/0167585) and Caples (3,015,336).

    PNG
    media_image1.png
    375
    525
    media_image1.png
    Greyscale






Annotated figure 2 of Palomaki.
With respect to claim 1, Palomaki discloses a skin suction head (2, fig 2) for sucking a skin (see [0002], lines 1-3), comprising a main body (see annotated fig 2 of Palomaki); a distal end head portion (3, fig 2) that is provided at a front end of the main body and is brought into contact with the skin (see [0045], lines 1-3); a single suction port (7, fig 4B) that is formed at the distal end head portion; and a connecting tube (see annotated fig 2 of Palomaki) that is provided at a rear end of the main body (opposite end from distal), wherein the main body is formed in a hollow shape such that air sucked from the suction port flows toward the connecting tube (see [0042], lines 30-33), the distal end head portion is elongate (see shape of element 12 in fig 1A; see also [0139], lines 3-4) to be in contact with the skin over a wide area (length is greater than width of element , fig 4B), and wherein the connecting tube is provided so as to be vertical to a 
However, Khen taches a skin treating device (200, fig 1) with a main body (240, fig 1) comprising a pair of flat plates (245A and 245B, fig 1) facing to each other in parallel (see places face one another) and a suction port (242, fig 1) with a slit shape (see shape of 312, fig 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head and port of Palomaki to be parallel plates with a slit shape as taught by Khen since Palomaki allows for the suction head to be made of other shapes (see [0050], lines 7-8 of Palomaki).
Further, the modified Palomaki lacks a width of the suction port is 1mm or more and 5 mm or less.
However, Caples teaches a suction device (10, fig 1) with a suction port (14, fig 2) with a width of 1mm or more and 5 mm or less (1/8 inch as in col. 2, lines 24-27 is equivalent to 3.175mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction port of the modified Palomaki to be the desired width as taught by Caples as an obvious design choice as the device of Palomaki would function properly at the desired width of 1mm-5mm. 
With respect to claim 2, the modified Palomaki shows that the skin suction head is used for massage (see [0002], lines 1-3 and [0003], line 1 of Palomaki).

With respect to claim 4, the modified Palomaki shows that an axis of the connecting tube (see annotated fig 2 of Palomaki above) is perpendicular to the distal end head portion (see axis run perpendicular to head (3) in annotated fig 2 of Palomaki above).
With respect to claim 5, the modified Palomaki shows that a length of the slit shape of the suction port (A, fig 4B of Palomaki) is 20 mm or more and 100 mm or less (see [0053], lines 1-4 of Palomaki). 
With respect to claim 6, as best understood the modified Palomaki shows that the skin suction head is turned around an imaginably axis of the connecting tube by 90 degrees; note the suction head can be rotated 90 degrees due to the flexibility of tube (9) of Palomaki.
With respect to claim 8, the modified Palomaki shows that a distance between the pair of flat plates facing to each other in parallel is uniform between the single suction port, two side ends of the pair of flat plates, and the rear end of the main body connected to the connecting tube (after the modification by Khen the flat plates will be uniform distance in all directions).
With respect to claim 9, the modified Palomaki shows that the connecting tube is hollow (9, in fig 2 has nothing inside and creates a flow through thus being hollow; see [0042], lines 30-33 of Palomaki).
With respect to claim 10, the modified Palomaki shows that the connecting tube is integral to the rear end of the main body (see tube (9) connected to the body in figure 2 of Palomaki).

However, Khen taches a skin treating device (200, fig 1) with a main body (240, fig 1) comprising a pair of flat plates (245A and 245B, fig 1) facing to each other in parallel (see places face one another) and a suction port (242, fig 1) with a slit shape (see shape of 312, fig 2A).

Further, the modified Palomaki lacks a width of the suction port is 1mm or more and 5 mm or less.
However, Caples teaches a suction device (10, fig 1) with a suction port (14, fig 2) with a width of 1mm or more and 5 mm or less (1/8 inch as in col. 2, lines 24-27 is equivalent to 3.175mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction port of the modified Palomaki to be the desired width as taught by Caples as an obvious design choice as the device of Palomaki would function properly at the desired width of 1mm-5mm.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palomaki, Khen, and Caples as applied to claim 1 above, and further in view of Idowu (2014/0336543).
With respect to claim 7, the modified Palomaki shows plates facing each other in parallel to constitute the main body (after modification by Khen the body will be flat plates as in fig 1 of Khen) and the connecting tube permanently fixed to the rear end of the main body (see tube (9) connected to the body in figure 2 of Palomaki) but lacks the plates being metal and welded to connect.
However, Idowu teaches a suction device (100, fig 1) with a body (102, fig 1) made from metal (see [0018], lines 1-4).

Further the modified Palomaki is silent regarding the plates and connecting tube being connected by welding. The process of welding metal together is well known to connect two pieces, therefore it would be an obvious design choice after the modification by Idowu to weld the plates and connecting tube to one another to achieve the suction device. The device of the modified Palomaki would perform equally as well when welded as the process of connecting holds no criticality.  
Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive. 
On pg. 5, paragraph 5 Applicant argues the "opposite end of the suction head 2 from distal end of Palomaki is not a tube" This argument is not taken well since the element 9 is described as a piping, hose or duct ([0042], last 2 lines of Palomaki). Therefore the rejection stands. 
Applicant further argues the modification of Palomaki with Khen would not provide a uniform interval of the pair of flat plates constituting the single suction port that is 1 mm or more and 5 mm or less. This is not taken well since the modification of Palomaki could be the claimed size since the main body of Palomaki does not have anything inside, as the fan or vacuum pump can be outside the main body as in fig 2 of Palomaki. Therefore the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KELSEY E BALLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785